                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     JOHN DOE,                                           Case No. 16-cv-05195-JD
                                                        Plaintiff,
                                   6
                                                                                             ORDER RE MOTIONS FOR LEAVE
                                                 v.                                          TO SUE UNDER A PSEUDONYM
                                   7

                                   8     COUNTY OF SONOMA, et al.,                           Re: Dkt. Nos. 54 in 16-5195, 23 in 17-6945
                                                        Defendants.
                                   9

                                  10     JOHN DOE,                                           Case No. 17-cv-06945-JD
                                                        Plaintiff,
                                  11
                                                 v.
                                  12
Northern District of California
 United States District Court




                                  13     DANIELLE SANTOS, et al.,
                                                        Defendants.
                                  14

                                  15

                                  16          Pro se plaintiff John Doe moves for leave to sue under a pseudonym in these related cases.

                                  17   Dkt. No. 54 in 16-5195; Dkt. No. 23 in 17-6945. Plaintiff was provisionally allowed to so sue

                                  18   with instructions to renew his request once defendants were served. Dkt. No. 6 in 16-5195; Dkt.

                                  19   No. 10 in 17-6945. The motions are unopposed.

                                  20          There is also a strong tradition of transparent litigation in our federal courts. The “use of

                                  21   fictitious names runs afoul of the public’s common law right of access to judicial proceedings, and

                                  22   Rule 10(a)’s command that the title of every complaint ‘include the names of all the parties.’”

                                  23   Does I thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1067 (9th Cir. 2000) (citations

                                  24   omitted). “Nevertheless, many federal courts, including the Ninth Circuit, have permitted parties

                                  25   to proceed anonymously when special circumstances justify secrecy.” Id.

                                  26          In light of the embarrassment plaintiff says he would suffer from disclosure of his identity,

                                  27   and because the motions are unopposed, the Court will grant them in part. Plaintiff is directed to

                                  28   continue to style his filings in the current “John Doe” format. Plaintiff’s identity will not be
                                   1   disclosed to the general public. Plaintiff will be referred to as John Doe in all pleadings and other

                                   2   documents related to this litigation, as well as in any proceedings that may be held before this

                                   3   Court. Defendants and their attorneys will not disclose plaintiff’s identity to any other person or

                                   4   entity except as may be necessary to defend against this action.

                                   5          These measures are ordered without prejudice to a future request to disclose plaintiff’s true

                                   6   name or to the Court deciding that these cases’ circumstances no longer warrant them.

                                   7          IT IS SO ORDERED.

                                   8   Dated: May 10, 2019

                                   9

                                  10
                                                                                                    JAMES DONATO
                                  11                                                                United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
